Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered.  Prior art Chorney et al. has been used to address the amendments to the claim.  
Prior arts Elgert et al. and Pratt continue to read on the previously rejected limitations.
Additionally, Applicant is directed to column 9, lines 3-6 of Chorney et al. which states “This visual check does not require the operator to consider whether specific valves are open or closed, but simply to consider if any valve handle is in the wrong position and should be moved to the correct position”.  This is the same rationale behind Applicant’s reasons for seeking a patent.
Please see the rejection below for further detail.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system including the plurality of valves must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  There are no descriptions within the specification to support the amended claims as it relates to the details of the piping system and the arrangement of multiple valves within said system.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Paragraphs 21 and 23 of the specification reference the system.  However, there is insufficient information within the specification to explain the details in claims 1-17.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without explanation of the system and the location of the valves within the system, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  This information is deemed critical because .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chorney et al. (USPN 6681791 B1).
Regarding Claim 1, Chorney et al. discloses a piping system comprising: a plurality of ball valves (Col. 2, Line 49) installed in the piping system (Fig. 5), each ball valve comprising: a body; an inlet; an outlet; a stem (9); and a handle (11) secured to the stem, each ball valve of the plurality of ball valves installed within the piping system having only one normal operating position as installed within the piping system, the only one normal operating position of each ball valve being only one of an open position or a closed position (Col. 5, Lines 27-35, where the position indicator tab is visible in the open position), and the only one normal operating position of each ball valve corresponding to only one normal operating condition of the piping system (Col. 5, Lines 27-35, where the position indicator tab is visible in the open position), the only one normal operating condition of the piping system being different from a testing or maintenance or other non-normal-operating condition of the piping system (Col. 5, Lines 27-35, where the position indicator tab is visible in the open position), a first ball valve of the plurality of ball valves having a first indicator, the first ball valve of the plurality of ball valves being closed in the only one normal operating position thereof (Col. 5, Lines 36-42, where covering the tab is the normal operating condition), the first indicator having a 
It would have been obvious to one having ordinary skill in the art before the time of filing to have the second ball valve have a “second indicator having a second color different from the first color, the second color indicating the only one normal operating position of the second ball valve of the plurality of ball valves, as installed in the piping system” since choosing a different color to identify a second element would be a design choice.
Regarding Claim 4, Chorney et al. discloses the color of the second indicator having a bright color, but does not explicitly disclose the color is green and indicates the only one normal operating position of the second ball valve being open.  
It would have been obvious to one having ordinary skill in the art before the time of filing to utilize any color, including green to delineate the valve condition since this would merely be a design choice.  Additionally, Applicant has not indicated within the specification the criticality of this limitation.
Regarding Claim 5, Chorney et al. discloses the color of the second indicator having a bright color, but does not explicitly disclose the color the color of the first indicator is red and indicates the only one normal operating position of the first ball valve being closed.  
It would have been obvious to one having ordinary skill in the art before the time of filing to utilize any color, including green to delineate the valve condition since this would merely be a design choice.  Additionally, Applicant has not indicated within the specification the criticality of this limitation.
Regarding Claim 7, Chorney et al. discloses the first ball valve controls a fluid flow and the first indicator further comprises a label area (19) for indicating the fluid flow controlled by the first ball valve (where the tab can be labeled).  
Claims 2-3, 6 and 8 and are rejected under 35 U.S.C. 103 as being unpatentable over Chorney et al. (USPN 6681791 B1) in view of Elgert et al. (USPN 6009900).
Regarding Claim 2, Chorney et al. does not disclose first and second indicators comprise a sleeve fitted to the handle of the first and second ball valves.
Elgert et al. teaches a sleeve going over a handle to provide the user with better grip (Col. 2, Lines 21-32).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the handle of Chorney et al. with a sleeve as taught by Elgert et al. in order to provide the user with better grip.
Regarding Claim 3, the Chorney et al./Elgert et al. combination teaches the handle (Elgert et al., 18’) of the first and second ball valves has an exterior surface and 
Regarding Claim 6, the Chorney et al./Elgert et al. combination teaches each handle of the first and second ball valves is molded from a material (Col. 2, Lines 32-37), but does not teach having the color of the first and second indicator, respectively.
It would have been obvious to one having ordinary skill in the art before the time of filing to utilize any color, including green to delineate the valve condition since this would merely be a design choice.  Additionally, Applicant has not indicated within the specification the criticality of this limitation.
Regarding Claim 8, the Chorney et al./Elgert et al. combination teaches the sleeve comprises a rubber material (Elgert et al., Col. 2, Lines 21-32).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chorney et al. (USPN 6681791 B1) in view of Pratt (US PGPub 20080098637 A1).
Regarding Claim 9, Chorney et al. discloses the first indicator, but does not disclose it comprising a tag fitted to the first ball valve and comprising a colored portion having the color of the indicator.
Pratt teaches tags fitted to the ball valve in order to providing information to the user and decreasing time (Para. 33).
It would have been obvious to a person having ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed apparatus is significant, to change the color of the apparatus as a matter of design choice.  MPEP §2144.04(I). 
Claims 10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chorney et al. (USPN 6681791 B1) in view of Orloff et al. (USPN 3834462).
Regarding Claim(s) 10, the structural limitation of the apparatus described in the claim is recited in claim 1, with the exception of “A kit for installing a ball valve in a piping system, the piping system including a plurality of ball valves and having only one normal operating condition of the piping system, and a testing or maintenance operating condition of the piping system different from the only one normal operating condition of the piping system”.
Orloff et al. teaches the piping system including a plurality of ball valves (44) and having only one normal operating condition of the piping system (open), and a testing operating condition of the piping system different from the only one normal operating condition of the piping system in order to ensure that the system is functioning properly (Col. 3, Lines 31-40).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the system of Chorney et al. with a testing operation condition taught by Orloff et al. in order to ensure that the system is functioning properly.
Regarding Claim(s) 12, the structural limitation of the apparatus described in the claim is recited in claim 7.
Regarding Claim 14, the structural limitation of the apparatus described in the method is recited in Claim 14.  Accordingly the method steps recited in claim 10 are 
Regarding Claim 15, the structural limitation of the apparatus described in the method is recited in Claim 7.  Accordingly the method steps recited in claim 15 are necessarily those performed when making and/or using the device of Chorney et al./Orloff et al.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chorney et al. (USPN 6681791 B1) in view of Orloff et al. (USPN 3834462), in further view of Elgert et al. (USPN 6009900).
Regarding Claim(s) 11, the structural limitation of the apparatus described in the claim is recited in claim 2.
Claim 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chorney et al. (USPN 6681791 B1) in view of Orloff et al. (USPN 3834462), in further view of Wood (USPN 4318495).
Regarding Claim 13, Chorney et al. does not disclose at least one of the first indicator and the second indicator comprises pre-printed text in the label area, the text indicating the fluid flow controlled by the at least one ball valve as installed in the piping system.  
Wood teaches the use of pre-printed text in order to identify features of a specific element (Col. 3, Lines 29-45)
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the system of Chorney et al. with a pre-printed text taught by Wood 
The Chorney et al./Orloff et al./Wood combination teaches one of the first indicator and the second indicator (Chorney et al., 19) comprises pre-printed text (Wood, Col. 3, Lines 29-45) in the label area, the text indicating the fluid flow controlled by the at least one ball valve as installed in the piping system.  
Regarding Claim 16, the structural limitation of the apparatus described in the method is recited in Claim 13.  Accordingly the method steps recited in claim 16 are necessarily those performed when making and/or using the device of Chorney et al./Orloff et al./Wood.
Regarding Claim 17, the structural limitation of the apparatus described in the method is recited in Claim 17.  Accordingly the method steps recited in claim 10 are necessarily those performed when making and/or using the device of McHugh/Duncan, with the exception of multiple valves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753